Citation Nr: 0416392	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for psychiatric 
disability (other than PTSD).  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	A.J. Nuta, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant has unverified active service from October 1975 
to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

At the appellant's request, a hearing before the Board to be 
held in Washington, D.C., had been scheduled for June 10, 
2004.  However, in May 2004, the appellant's attorney 
requested that this hearing be cancelled.  


REMAND

The service department has never verified the appellant's 
service dates.  Even more importantly, the character of the 
appellant's discharge has never been confirmed through 
official sources.  It appears that the appellant was 
discharged from service before completing his initial term of 
service, and he has not responded to the RO's request that he 
submit a copy of his DD Form 214.  He has also reported to 
various medical personnel that he was heavily abusing both 
drugs and alcohol during his active service.  The appellant's 
personnel records indicate only that he received a general 
discharge; the circumstances surrounding his premature 
separation from service are not documented in the evidence of 
record and need to be clarified.  

Other matters also require further clarification in this 
case.  The appellant claims that he currently has PTSD which 
is related to two, specific, non-combat stressor events (a 
drowning and a motor vehicle accident) both of which he 
allegedly witnessed while serving at Fort Hood, Texas.  The 
appellant's attorney had first attempted to obtain 
verification of these events from two agencies of the service 
department.  When he was unsuccessful in that attempt, he 
then requested in July 2003 that the RO attempt to obtain 
confirmation of these two, specific, non-combat stressor 
events from the service department under the duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
September 2003, the RO wrote to the two agencies of the 
service department named by the attorney, but both agencies 
replied in October 2003 that they had no record of the 
stressor events claimed by the appellant.  However, the Board 
has noted that the service department limited its search for 
confirmation of the drowning incident reported by the 
appellant to 1976, while the appellant's attorney clearly 
specified that this incident most likely occurred in the 
summer of 1977.  Thus, an additional search for verification 
of the alleged stressor events during 1977 is warranted.  

Furthermore, the appellant's attorney stated as late as May 
2004 that he "assumed" the RO was still trying to obtain 
verification of the claimed stressor events, although the 
supplemental statement of the case issued in December 2003 
clearly reported the negative responses received by the RO 
from the service department.  In order to afford the 
appellant every appropriate consideration, the Board believes 
that another VA attempt to verify the stressor events claimed 
by the appellant should be made; however, in the event of 
another unsuccessful outcome, it should then be made clear to 
the appellant and his attorney that they are responsible for 
obtaining and submitting such evidence.  

Also, in view of the fact that the appellant had psychiatric 
complaints which were evaluated in service, it would be most 
helpful to the Board if a medical opinion were obtained 
concerning the nexus, if any, between these complaints in 
service and the appellant's current psychiatric problems.  

Finally, the appellant has never been requested to submit an 
employment history in support of his TDIU claim.  The 
evidence indicates that he received a temporary disability 
pension from his job as a truck driver from September 2000 to 
September 2001 because of heart problems, although he was 
employed at other jobs during this period.  In December 2001, 
the appellant also told a VA social worker that he had 
recently completed three months of technical training, and 
that he had earned $1400 in the last month from illegal 
sources.  In view of this information, a comprehensive 
employment history is required to support the TDIU claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should first request the 
service department to verify the 
appellant's dates of service and the 
circumstances surrounding his discharge 
from active service in December 1977.  

2.  The RO should also issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the current claims, to include notice 
that he should submit any pertinent 
evidence in his possession, including a 
full and complete employment history 
dating from 2000 to the present, and any 
additional specific information 
concerning the claimed stressor events in 
service which he may possess.  

3.  The RO should next take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  The RO should again 
attempt to obtain verification from the 
service department of the two claimed 
stressor incidents which may have 
occurred at any time while the appellant 
was assigned to Fort Hood, Texas, from 
February 1976 to December 1977.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant or requested from the 
service department, it should so inform 
the appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  In particular, the 
RO should specifically inform the 
appellant and his attorney if 
verification of the claimed stressor 
events is not obtained from the service 
department.  

5.  The RO should also obtain and 
incorporate into the claims file copies 
of all relevant VA inpatient or 
outpatient treatment records dating from 
May 2003 to the present.  

6.  After all appropriate development has 
been completed, the RO should make 
arrangements for the appellant to be 
scheduled for a psychiatric examination 
by a psychiatrist to determine the nature 
and etiology of any psychiatric disorders 
present.  The RO should inform the RO of 
any stressors that have been verified.  
This examiner must review the complete 
claims files before completing the 
examination report.  Any studies, tests 
and evaluations deemed necessary should 
be performed.  A diagnosis of PTSD under 
the DSM-IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should indicate whether it is 
attributable to a verified stressor.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
the appellant is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide a medical opinion 
with respect to each such disorder as to 
whether it is likely, unlikely, or as 
likely as not that the acquired 
psychiatric disorder is etiologically 
related to the appellant's military 
service.  The rationale for all opinions 
expressed should also be provided.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  The RO should then readjudicate the 
current claims on a de novo basis without 
reference to prior adjudications.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




